On page 3 of the Remarks, the applicant states that (emphasis by the applicant)
“…Demay does not disclose the “second transceiver circuit” in claim 1, which is configured to “attenuate the second RF signal to below a receiver saturation threshold of the first transceiver circuit and transmit the attenuated second RF signal in response to the medium access grant for the medium access request not being asserted.””

In support, the applicant provides analysis of Demay.
The applicant is absolutely correct.
However, the examiner never stated that this limitation in its entirety is met in view of Demay alone. Analyzing this limitation, two separate portions may be seen: 1) to what degree to attenuate the second RF signal, and 2) transmit the attenuated signal in response to the medium access grant not being asserted. The examiner never stated that these two portions are met by a single reference. In fact, the examiner used two references, Demay in combination with Armstrong, to reject this limitation.

Indeed, the applicant’s attention is respectfully directed to page 5 of the Final Office Action mailed on January 25, 2022, where it provides mapping of the above requirement 2) of transmission of the attenuated signal in response to the medium access grant not being asserted. For the applicant’s convenience this is also repeated below.
“…transmit the attenuated second RF signal in response to the medium access grant for the medium access request not being asserted (paragraph 0047: In a second scenario, transceiver 101 is expecting to receive data within the time window. In this case, the arbiter 103 determines a threshold transmit power below which transceiver 102 is permitted to perform the requested transmission operation and transmits these parameters to transceiver 102 in arbitration response 112. In this manner, the arbiter indicates to transceiver 102 that transmission may only proceed if the transmit power of the transmission operation is selected so as to limit the degradation due to interference caused to the receive activity requested by transceiver 101. Paragraph 0050: depending on a receive performance of the transceiver 101, when a certain combination of transmit frequency and power (from transceiver 102) with receive frequency presents to the arbiter, the arbiter further restricts the transmit power of the transmission operation. In other words, in certain cases when the transmit request is received indicating certain transmission power, the arbiter may deny transmission at the requested transmit power and indicate the maximum allowed transmission power which is lower than the requested. This response is the same as recited in the claim “the medium access grant for the medium access request not being asserted” since the arbiter denies the initial request at the initial transmit power but instead allows transmission to proceed with reduced transmission power, which represents “transmit the attenuated second RF signal”)” [FOA, p. 5]

Further, on page 10 of the Final Office Action, the examiner noted that although Armstrong teaches in paragraph 0047 transmission at the attenuated level below the threshold transmit power for the transceiver 102 while the transceiver 101 is expecting to receive data, Armstrong’s deficiency is that it does not disclose how to determine this threshold transmit power.
This is where the examiner relied on Demay to provide the teaching of how to determine the threshold transmit power. The examiner did not rely on Demay to provide any other teaching since everything else in the claim is disclosed by Armstrong and other references. The applicant’s attention is respectfully directed to pages 10 – 11 of the Final Office Action, where it provides mapping of the above portion 1) to what 
“In similar art, Demay also teaches a WLAN/Bluetooth combination chip which may include one or more WLAN cores and a Bluetooth modem that provide for WLAN and Bluetooth communications, respectively. When one or more of the WLAN cores is transmitting, the WLAN transmission signals can saturate the Bluetooth receiver and prevent the Bluetooth receiver from receiving a meaningful signal (see paragraph 0003).  To remedy this, as disclosed in paragraph 0028, for each of the one or more WLAN cores there is a power level threshold defined so that the one or more WLAN cores may transmit at a power level below the respective threshold to allow the Bluetooth modem to receive signals. However, if one of the WLAN cores transmits signals at a power level below the corresponding power level threshold that nonetheless saturate the receiver chain of the Bluetooth modem, the Bluetooth modem may adaptively decrease the power level threshold for the respective WLAN core. If signals transmitted by the WLAN core continue to saturate the receiver chain of the Bluetooth modem, the Bluetooth modem may continue to decrease the power level threshold for the respective WLAN core until the receiver chain is no longer saturated by the signals transmitted by the respective WLAN core. In other words, Demay teaches “attenuate the second RF signal (transmission signal for the respective WLAN core) to below a receiver saturation threshold of the first transceiver circuit (the receiver chain of the Bluetooth modem is no longer saturated)”.” [FOA p. 10 – 11]

As may be seen, the examiner never mapped Demay to anything else beyond “attenuate the second RF signal to below a receiver saturation threshold of the first transceiver circuit”.

The examiner also provided rationale of combination of Demay with Armstrong:
“Therefore, since Armstrong does not disclose how to determine the threshold transmit power for the transceiver 102 while the transceiver 101 is expecting to receive data, it would have been obvious to a person of ordinary skill in the art at the effective 

 Summarizing, transmission of attenuated second RF signal in response to the medium access grant not being asserted is disclosed by Armstrong, such that the attenuated level is below the threshold transmit power, without disclosing how to determine this threshold transmit power. Demay provides missing teaching on how to determine this threshold transmit power: set it as the other radio’s receiver saturation threshold.

Therefore, as may be seen, the teaching of Demay complements the teaching of Armstrong, and the rejection is proper.

/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648